 Case 3:16-cv-02136-SRU Document 23 Filed 12/19/18 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


SEVILLE MCCLENDON                                 CASE N0.3:16-CV-02136 (SRU)

      v.

MALDONADO, ET AL.

                  STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41 (a)(1 )(a)(ii), the parties hereby stipulate that this

matter may be dismissed with prejudice arid without an award of costs to either party.

PLAINTIFF
Seville McClendon



.~ _.@ '/Z-..-#;£~
 SViiie McClendon



By~~~_,_.__=-=-~~_;;_--=~
  DeAnn S. Varunes
  Fed. BarNo.ci25903
  Attorney General's Office
  McKenzie Hall
  110 Sherman Street
  Hartford, CT 06105
  Tel. No. 860-808-5450
  Fax No. 860-808-5591
  Email: deann.varunes@ct.gov




                                              5
        Case 3:16-cv-02136-SRU Document 23 Filed 12/19/18 Page 2 of 2




                                     CERTIFICATION



       I hereby certify that on ~ e('Q\{\~r _ l____.___, 2018 a copy of the foregoing was

filed electronically. Notice of this filing was sent by e-mail to all parties by operation of

the Court's electronic filing system. Parties may access this filing through the Court's

System. A copy was also mailed to the following:

Seville Mcclendon
50 Hamilton Street
Hartford, CT 06106


                                          Isl DeAnn S. Varunes
                                          DeAnn S. Varunes
                                          Assistant Attorney General
